Citation Nr: 0211545	
Decision Date: 09/06/02    Archive Date: 09/09/02

DOCKET NO.  98-08 731A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 40 percent for 
lumbar disc herniation at L4-L5 with degenerative changes.  

(The issues of entitlement to service connection for 
residuals of a head injury and of a total rating based upon 
individual unemployability (TDIU) will be the subject of a 
later decision.)  


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1976 to 
February 1977.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a July 2000 rating decision from the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted service connection and an initial 40 percent rating 
for lumbar disc herniation at L4-L5 with degenerative 
changes.  

The Board is undertaking additional development on the issue 
of entitlement to service connection for residuals of a head 
injury pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  Because entitlement to TDIU is inextricably 
intertwined with the service connection issue, appellant 
consideration of entitlement to TDIU will be deferred pending 
completion of the additional development on the service 
connection issue.  After giving notice of the development as 
required by Rule of Practice 903 and reviewing the veteran's 
response, the Board will prepare a separate decision 
addressing the issues of entitlement to service connection 
for residuals of a head injury and of entitlement to TDIU.  
(67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903.)  


FINDINGS OF FACT

1.  The medical evidence shows slight to moderate limitation 
of lumbar spine motion with no lumbar disc herniation, muscle 
spasm, crepitation, excess fatigability, swelling, deformity, 
atrophy of disuse, instability of station, interference with 
weight-bearing, fracture, required use of a back brace, cord 
involvement, or confinement to a bed.  

2.  Complications from currently nonservice-connected 
residuals of childhood and post-service head injuries have 
been primarily responsible for the veteran's hospitalizations 
and lack of work since 1993.  

CONCLUSION OF LAW

The criteria for an initial rating in excess of 40 percent 
for lumbar disc herniation at L4-L5 with degenerative changes 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.20, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5285, 5286, 5289, 
5292, 5293, 5294, 5295 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The July 2000 rating decision granted service connection and 
an initial 40 percent rating for lumbar disc herniation at 
L4-L5 with degenerative changes.  The veteran perfected a 
timely appeal of the initial 40 percent rating.  

The claim may be decided on the merits because the VA 
fulfilled its duty to assist and inform the veteran in the 
development of the claim.  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.  38 U.S.C.A. 
§ 5103A (West 1991 & Supp. 2001).  In this case, the RO 
obtained the available medical records from the identified 
health care providers.  The veteran received VA examinations, 
filed lay statements with the RO, and declined the 
opportunity for a hearing before the Board.  The RO's 
February 2001 and August 2002 letters to the veteran, the 
July 2000 rating decision, and the August 2001, February 
2002, June 2002, and July 2002 statements of the case 
informed the veteran of the applicable laws and regulations, 
including the provisions of The Veterans Claims Assistance 
Act of 2000, and of the evidence needed to substantiate the 
claim.  Since the veteran was informed of the applicable laws 
and regulations and of the evidence needed to substantiate 
the claim and provided ample opportunity to submit such 
evidence, and the VA has also attempted to obtain such 
evidence, the VA has fulfilled its duty to assist and inform 
the veteran.  McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997).  

For the veteran to prevail in a claim for an increased 
rating, the evidence must show that his service-connected 
disability has caused greater impairment of his earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4 (2001).  The rating for a physical disability must be 
considered from the point of view of the veteran working or 
seeking work and the ability of the veteran's body as a 
whole, or of a system or organ of the body, to function under 
the ordinary conditions of daily life, including employment 
and self-support.  It is the responsibility of the rating 
specialist to interpret examination reports in light of the 
whole recorded history and to reconcile various reports into 
a consistent picture so that the current rating accurately 
reflects the present disability.  See 38 C.F.R. §§ 4.1, 4.2, 
4.10.  The VA has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  

The veteran's lumbar spine disability has always been 
evaluated under the criteria for intervertebral disc 
syndrome.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293.  
Given the diagnoses and findings of record, the Board will 
consider whether a higher rating is warranted under the 
criteria for limitation of motion of the lumbar spine 
(Diagnostic Code 5292), sacro-iliac injury and weakness 
(Diagnostic Code 5294), lumbosacral strain (Diagnostic Code 
5295), residuals of vertebra fracture (Diagnostic Code 5285), 
ankylosis of the lumbar spine (Diagnostic Code 5289), 
complete ankylosis of the spine (Diagnostic Code 5286), 
arthritis (Diagnostic Codes 5003 and 5010), and 
intervertebral disc syndrome (Diagnostic Code 5293) since 
June 1998, the effective date of the grant of service 
connection.  

The veteran is already in receipt of an initial 40 percent 
rating, which is equal to the maximum ratings available under 
the criteria for limitation of motion of the lumbar spine, 
sacro-iliac injury and weakness, and lumbosacral strain.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5294, and 5295.  

Of the remaining criteria for rating lumbar spine 
disabilities, the only ratings higher than 40 percent are the 
50 percent rating available under the criteria for ankylosis 
of the lumbar spine and the 60 and 100 percent ratings 
available under criteria for residuals of vertebra fracture, 
complete ankylosis of the spine, or intervertebral disc 
syndrome.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 
5286, 5289, and 5293.  When a disability not specifically 
provided for in the rating schedule is encountered, it will 
be rated under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  See 
38 C.F.R. § 4.20.  

The criteria for residuals of lumbar vertebra fracture do not 
support a higher rating.  Residuals of vertebra fracture, 
with cord involvement, bedridden, or requiring long leg 
braces, is assigned a 100 percent evaluation.  Consider 
special monthly compensation; with lesser involvement rate 
for limited motion, nerve paralysis.  Residuals of vertebra 
fracture, without cord involvement; abnormal mobility 
requiring neck brace (jury mast), is assigned a 60 percent 
evaluation.  In other cases, rate in accordance with definite 
limited motion or muscle spasm, adding 10 percent for 
demonstrable deformity of vertebral body.  Note: Both under 
ankylosis and limited motion, ratings should not be assigned 
for more than one segment by reason of involvement of only 
the first or last vertebrae of an adjacent segment.  
38 C.F.R. § 4.71a, Diagnostic Code 5285.  

Even if the medical evidence were to show a lumbar spine 
fracture, which examination reports and x-rays through June 
2002 do not, any residuals would have been rated under the 
criteria for limitation of lumbar spine motion (Diagnostic 
Code 5292) or arthritis (Diagnostic Codes 5003 and 5010) 
because examinations reports since June 1998 have made no 
mention of a back brace, cord involvement, or confinement to 
bed.  Although the veteran used a cane at the June 2000 VA 
examination, he ambulated on his own at the March 2001 VA 
examination.  

Similarly, the veteran does not have ankylosis of the lumbar 
spine or complete bony fixation, or ankylosis, of the lumbar 
spine to establish a higher rating.  Favorable ankylosis of 
the lumbar spine is assigned a 40 percent evaluation, and 
unfavorable ankylosis of the lumbar spine is assigned a 50 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5289.  
Complete bony fixation (ankylosis) of the spine at an 
unfavorable angle, with marked deformity and involvement of 
major joints (Marie-Strumpell type) or without other joint 
involvement (Bechterew type), is assigned a 100 percent 
evaluation.  Complete bony fixation (ankylosis) of the spine 
at a favorable angle is assigned a 60 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5286.  The existence of 
functional loss and pain, crepitation, less or more movement 
than normal, weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movement 
smoothly, swelling, deformity, atrophy of disuse, instability 
of station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing must be considered when 
evaluation is based on limitation of motion.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-
207 (1995).  

The veteran's worst lumbar spine ranges of motion were 
flexion to 35 degrees and lateral bending on each side to 15 
degrees in June 2000 and extension to 30 degrees and lateral 
rotation on each side to 30 degrees in March 2001.  The 
veteran demonstrated objective pain in the lumbosacral region 
in June 2000, which he claimed prevented him from rising from 
a bent knee position in January 2001.  Private medical 
records from January 1999 to January 2001 also showed that he 
had been prescribed multiple non-steroidal anti-inflammatory 
drugs, at least partly for treatment of low back pain.  From 
June 2000 to March 2001, there was some tenderness over the 
right paraspinal lumbosacral muscles, and the veteran 
reported low back pain whenever he sat or stood for more than 
20 minutes at a time or tried to walk more than one-fourth 
mile.  Although lumbosacral spine musculature was normal in 
March 1999 and March 2001, deep tendon reflexes were 
decreased and the veteran appeared weak in March 2001.  After 
demonstrating normal gait and ambulation in March 1999 and 
January 2001, the veteran's gait was clumsy in March 2001.  
Even so, the medical evidence showed no more than slight to 
moderate limitation of motion and no crepitation, excess 
fatigability, swelling, deformity, atrophy of disuse, 
instability of station, or interference with weight-bearing.  
The current 40 percent rating, which is assigned to severe 
limitation of motion with functional loss and pain, is 
sufficient compensation for the veteran's slight to moderate 
limitation of motion with low back pain and no ankylosis.  

Because the veteran's slight to moderate limitation of motion 
is compensable, a separate rating is not available for 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010, and 5292.  

Likewise, the veteran's neurological findings do not justify 
an increased rating.  Pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, little 
intermittent relief is assigned a 60 percent evaluation.  
Recurring attacks of severe intervertebral disc syndrome with 
intermittent relief is assigned a 40 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5293. 

The lay statements submitted in August 2001, from the 
veteran's former wife and his friends, describe difficulty 
walking and problems standing, as well as back pain.  The 
question for consideration is the cause of his complaints.  
Only the May 2000 private examiner stated a diagnosis of 
lumbar disc herniation at L4-5 with associated paresthesia 
and lumbar radiculopathy to support the veteran's March 2001 
complaints of low back pain radiating into his right leg.  
Multiple electromyography (EMG) nerve conduction studies and 
computed tomography (CT) studies before and after May 2000 
showed otherwise.  The March 1998 VA and March 1999 private 
EMG nerve conduction studies and the December 1998 and 
February 2001 VA CT studies showed no definite disc 
herniation or central or foraminal spinal stenosis.  When the 
veteran complained of pain radiating into his right leg, the 
March 2001 examiner attributed only 25 percent of his total 
disability to his service-connected low back disability.  In 
the absence of muscle spasm or other neurological findings 
appropriate to the site of the diseased disc, the single 
diagnosis of disc herniation in May 2000 and the veteran's 
complaints of low back pain radiating into the right leg, by 
themselves, are not enough to warrant a 60 percent rating.  

In summary, the initial 40 percent rating should continue.  
When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  The symptomatology associated 
with lumbar disc herniation at L4-L5 with degenerative 
changes does not more nearly approximate the criteria for 
higher evaluation, and the evidence is not so evenly balanced 
that there is doubt as to any material issue.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 
1365 (Fed. Cir. 2001).  

Referral for consideration of an extraschedular rating is not 
warranted because exceptional circumstances have not been 
demonstrated.  See Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997); 38 C.F.R. § 3.321(b)(2001).  The veteran's service-
connected lumbar spine disability does not cause frequent 
hospitalizations or marked interference with employment.  
Medical professionals have attributed the veteran's 
hospitalizations and lack of work since 1993 to complications 
from nonservice-connected residuals of childhood and post-
service head injuries.  Referral for consideration of an 
extraschedular rating is not currently warranted.  


ORDER

Entitlement to an initial rating in excess of 40 percent for 
lumbar disc herniation at L4-L5 with degenerative changes is 
denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

